Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach receiving an active discharge instruction; acquiring a motor current signal according to the active discharge instruction; 
converting the motor current signal into a current signal in a stator coordinate system by Clarke transformation; 
outputting a voltage control signal in the stator coordinate system based on the current signal in the stator coordinate system and a random current reference instruction of a preset stator coordinate system; and 
converting the voltage control signal in the stator coordinate system into a three-phase voltage control signal, and controlling a working state of a switching device according to the three-phase voltage control signal.
With respect to claim 6, the Prior Art does not teach an active discharge instruction receiving module, configured to receive an active discharge instruction; 
a signal acquisition module, configured to acquire a motor current signal according to the active discharge instruction; a signal conversion module, configured to convert the motor current signal into a current signal in a stator coordinate system by Clarke transformation; 
a signal output module, configured to output a voltage control signal in the stator coordinate system based on the current signal in the stator coordinate system and a random current reference instruction of a preset stator coordinate system; and 

With respect to claim 9, the Prior Art does not teach an active discharge instruction receiving module, configured to receive an active discharge instruction; 
a signal acquisition module, configured to acquire a motor current signal according to the active discharge instruction; a signal conversion module, configured to convert the motor current signal into a current signal in a stator coordinate system by Clarke transformation; 
a signal output module, configured to output a voltage control signal in the stator coordinate system based on the current signal in the stator coordinate system and a random current reference instruction of a preset stator coordinate system; and 
a control module, configured to convert the voltage control signal in the stator coordinate system into a three-phase voltage control signal, and control a working state of a switching device according to the three-phase voltage control signal.
	Claims 1-4, 6-11, 13-15, and 17-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846